Citation Nr: 0309316	
Decision Date: 05/20/03    Archive Date: 05/27/03	

DOCKET NO.  01-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance pursuant to Chapter 30 of 
Title 38, United States Code, Chapter 32 of Title 38, United 
States Code, or Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefit sought on appeal.  The appellant appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

Despite the fact that the appellant's claim for VA 
educational assistance was filed after the enactment of the 
VCAA, the record before the Board is entirely devoid of any 
reference to the VCAA either in the form of a letter 
notifying the appellant of the provisions of the VCAA or its 
inclusion in the Statement of the Case.  Such notice is 
required by the VCAA and to ensure due process.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes further, that it is unclear from the record 
before the Board what dates the appellant performed active 
service.  A Chapter Education Award computer printout dated 
February 9, 2001, shows the appellant's dates of service as 
January 1994 to December 2000, but a computer printout of 
Veterans Identification Data dated in August 2001 shows the 
appellant's dates of service as December 1983 to March 1995.  
There is also some conflicting information on the appellant's 
application as to his dates of active service in that he 
indicated in one part of his January 2001 application that he 
was still on active duty.  Clearly, the date the appellant 
performed active service is a significant evidentiary fact in 
determining the appellant's eligibility for VA educational 
assistance.  This matter must be clarified prior to further 
appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:


1.  In addition to the development 
requested below, the RO should undertake 
any additional development contemplated 
by the VCAA, including, but not limited 
to, informing the appellant of the 
provisions of the VCAA and the division 
of responsibilities between the VA and 
the appellant in obtaining evidence.

2.  The RO should verify, through 
official channels, the appellant's 
periods of military service including his 
reserve service and particularly any 
service in the Selected Reserve; obtain 
information as to his current status as a 
Selected Reserve participant; and obtain 
Chapter 32 eligibility information 
including status as to contributions, 
refunds, etc.  If necessary, the RO 
should obtain the appellant's claims file 
from the RO having custody of the claims 
file, apparently the San Diego RO, and 
review the claims file to determine 
whether verification of the appellant's 
active service is contained in the claims 
file.  Written documentation responding 
to the requests herein regarding the 
circumstances of the appellant's military 
service should be associated with the 
record on appeal.

The RO should also ask the appellant to 
submit evidence of service that he has in 
his possession, including any DD 214's or 
any other records that show his active 
duty dates, that he was in the Selective 
Reserve, or that would otherwise serve to 
establish his eligibility for VA 
educational assistance.

3.  After the development requested in 
numbers 1 and 2 above has been completed, 
the RO should readjudicate the 
appellant's claim for basic eligibility 
for VA educational assistance under 
Chapter 30 of Title 38, United States 
Code, Chapter 32 of Title 38, United 
States Code, or Chapter 1606, Title 10, 
United States Code.  If the benefit 
sought remains denied, the appellant 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or arguments he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





